Citation Nr: 1216790	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the reduction from 100 percent to 60 percent, effective June 1, 2007, for service-connected prostate cancer, status post radical retropubic prostatectomy, was proper, to include entitlement to a disability rating in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 1969 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the RO issued a rating decision on August 25, 2011, in which it granted a 20 percent disability rating for service-connected erectile dysfunction effective January 31, 2011; denied a higher disability rating than 60 percent for service-connected prostate cancer, status post radical retropubic prostatectomy residuals (which issue is currently on appeal to the Board); and denied a compensable disability rating for intermittent testicular pain and lower abdominal pain status post prostate cancer (which, although not indicated in the rating decision, the Board notes was previously service-connected as neuralgia of right testicle).  The Veteran is hereby advised that, if he desires to appeal any of the decisions made in that rating decision (except for the denial of a higher disability rating than 60 percent for prostate cancer because this issue is already on appeal), he has until August 25, 2012, to submit a Notice of Disagreement with the RO.

Further, in the August 2011 rating decision, the RO deferred action on the issue of entitlement to a total disability rating due to individual unemployability (TDIU) for development.  (The claim was inferred from the Veteran's report at the June 2011 VA examination that he had retired from his job at the U.S. Postal Service on the first of the month due in part to his service-connected disabilities.)  It is unclear as to whether any action has been taken on that claim to date as there is nothing in either the physical, or Virtual VA, claims file to indicate so.  Thus, the Board refers the issue of entitlement to a TDIU to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran was diagnosed to have prostate cancer in July 2005 (confirmed by biopsy) and underwent a radical retropubic prostatectomy in September 2005.  Post-surgical pathology report showed positive adenocarcinoma of the prostate with nodular hyperplasia.  

2.  Service connection for prostate cancer, status post radical prostatectomy, was granted in a November 2005 rating decision effective October 25, 2005 and evaluated as 100 percent disabling.

3.  Following a July 2006 VA review examination, the RO proposed to reduce the rating for service-connected prostate cancer, status post radical prostatectomy, from 100 percent to 60 percent and notified the Veteran by letter of the proposed reduction in September 2006.

4.  By rating decision dated March 21, 2007, the RO implemented a reduction to 60 percent, effective, June 1, 2007.  Notice of the reduction was mailed to the Veteran on April 4, 2007.

5.  The medical evidence of record as of October 2005 shows that the Veteran has been free from malignancy.  

6.  The Veteran's prostate cancer, status post radical retropubic prostatectomy, is manifested by voiding dysfunction with urinary leakage (the primary manifestation of his voiding dysfunction) requiring the wearing of absorbent materials which must be changes more than four times per day; however, it is not productive of renal dysfunction.  

7.  The Veteran's prostate cancer, status post radical retropubic prostatectomy, does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The reduction in the 100 percent rating for service-connected prostate cancer, status post radical retropubic prostatectomy, was proper, but no sooner than June 30, 2007.  38 U.S.C.A. § 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a and 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for a disability rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that VA's duties to notify and assist do not apply to this appeal.  Nevertheless, the Board notes that the RO did assist the Veteran in developing his claim that the 60 percent disability rating assigned should be higher in obtaining available medical evidence and providing VA examination.

II.  Analysis

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

In September 2006, the RO notified the Veteran that it proposed to reduce the 100 percent evaluation assigned for his prostate cancer, status post radical prostatectomy, to 60 percent based upon a review examination conducted in July 2006 and VA treatment records.  The Veteran was provided 60 days to submit additional evidence or to request a hearing.  The Veteran neither requested a hearing nor submitted additional evidence against the proposed reduction.  

Subsequently, the RO issued a March 2007 rating decision by which it reduced the rating for the Veteran's prostate cancer, status post radical prostatectomy, from 100 percent to 60 percent based upon the evidence of record.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.
The Board notes, however, that the notice letter for the implementation of the reduction was mailed on April 4, 2007.  This is significant because the effective date of a reduction under 38 C.F.R. § 3.105(e) shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e) and (i)(2)(i).  In this case, the RO established an effective date of June 1, 2007, for the 60 percent disability rating.  However, given that the Veteran was notified of the final rating decision on April 4, 2007, the proper effective date should be no sooner than June 30, 2007, which is the last day of the month in which the 60-day period expired.  The Board does not find that such a miscalculation renders the reduction rating void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997)(which holds that the reduction of a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it); cf. Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320 (1995).  The Board, therefore, concludes that the effective of the reduction should be no sooner than June 30, 2007, and to that extent, the Veteran's appeal is granted.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Service connection for prostate cancer was granted and evaluated as 100 percent disabling effective October 25, 2005.  The RO proposed reducing that evaluation in September 2006.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.

An evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this Diagnostic Code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. Id.  

The Veteran was diagnosed to have prostate cancer in July 2005.  He underwent radical retropubic prostatectomy in September 2005.  Post surgical pathology demonstrated that the Veteran had adenocarcinoma of the prostate with nodular hyperplasia.  Thereafter, his PSA level in October 2005 was 0.010, and it continued to fall until it was merely 0.004 in April 2006.  Subsequent private and VA treatment records show that the Veteran's PSA remained at zero and that there has been no evidence of recurrence of the malignancy.

Thus, the medical evidence of record clearly shows that, at the time of the reduction, the Veteran did not have any active malignancy to warrant a 100 percent disability rating for his prostate cancer.  Rather, the evidence shows that the Veteran was completely asymptomatic after his radical retropubic prostatectomy with his PSA having dropped to well within normal range by October 2005.  Based on this evidence, a reduction from 100 percent was warranted.

Accordingly, the Board finds that the reduction of the 100 percent rating for the Veteran's prostate cancer was appropriate.  The remaining question, therefore, is whether the evaluation of 60 percent for the residuals of the Veteran's prostate cancer, status post radical prostatectomy, is appropriate.  The Veteran argues that it is not because it is not based on his various symptoms to include constant urinary leakage/incontinence, urinary frequency, nocturia, as well as abdominal and testicular pain.

In making the reduction, the RO relied upon the Veteran's private and VA medical treatment records in addition to the July 2006 VA examination report in establishing the Veteran's prostate cancer residuals and their severity.  The Board notes that, in the November 2005 rating decision in which the RO granted service connection for the Veteran's prostate cancer, status post radical prostatectomy, it also granted service connection for erectile dysfunction as a residual evaluated as zero percent disabling and awarded special monthly compensation for loss of use a creative organ.  In the September 2006 rating decision that proposed the reduction in the rating for the Veteran's prostate cancer, it proposed evaluating the residuals as 60 percent disabling based upon the evidence showing that he has severe voiding dysfunction (i.e., urinary leakage/incontinence).  In addition, in that rating decision, the RO awarded service connection for persistent, chronic neuralgia of the right testicle evaluated as zero percent effective July 11, 2006.  [The Board notes that this was considered to be a pre-existing disability aggravated by the Veteran's prostate cancer and that the zero percent rating reflects a pre-aggravation percentage of 10 percent less a post-aggravation evaluation of 10 percent.]  Finally, in a recent rating decision issued in August 2011, the RO awarded an increased disability rating of 20 percent for the Veteran's service-connected erectile dysfunction with penis deformity effective January 31, 2011.  It also recharacterized the disability of persistent, chronic neuralgia of the right testicle as intermittent testicular pain and abdominal pain status post prostate cancer but continued the zero percent evaluation of this disability.

Consequently, the Board notes that the Veteran has been awarded service connected disability for the various residuals of his prostate cancer, and each one has been evaluated separately under different Diagnostic Codes.  The Veteran, however, has only appealed the reduction of the rating for his prostate cancer, status post radical prostatectomy, which has been evaluated based upon his residual voiding dysfunction.  He has not appealed the disability ratings assigned for his residual erectile dysfunction or intermittent testicular pain and abdominal pain (previously characterized as neuralgia of the right testicle).  As previously stated in the Introduction section of this decision, however, the Veteran may do so by filing a Notice of Disagreement by August 25, 2012.

As the disabilities of erectile dysfunction and intermittent testicular pain and abdominal pain have been evaluated separately from the Veteran's voiding dysfunction, the Board cannot take into account the symptoms related to those separately evaluated disabilities without impermissibly pyramiding.  See 38 C.F.R. § 4.14 (which stipulates that the evaluation of the same disability under various diagnoses is to be avoided and that both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided). 

Consequently, in evaluating the Veteran's service-connected prostate cancer, status post radical prostatectomy, the Board can only consider those symptoms relating to the Veteran's voiding dysfunction.  

Diagnostic Code 7528 provides that, if there has been no local reoccurrence or metastasis, then the Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.  The ratings for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN [blood urea nitrogen] more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating. Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating. Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is noncompensably disabling.
Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent rating is warranted. Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent rating is warranted.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating. A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating. A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent rating. A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year. 

The medical evidence shows that, by the end of October 2005, the Veteran began reporting having significant leakage and he was told to start back on Kegel exercises and was to be referred for biofeedback.  On follow up in January 2006, the Veteran again reported significant leakage with use of 35 to 40 pads per week and nocturia two to three times at night.  He underwent consultation for biofeedback in February 2006 at which time he reported significant bladder leakage with the use of approximately 10+ diapers or pads per day and using 2 pads per night.  He reported positions or activities which cause urine loss include standing, changing positions, sitting, coughing and sneezing.  He reported that he was able to delay his need to urinate by approximately one to two minutes and that noted activities which cause urine loss was very light.  After six treatments, the Veteran reported a 50 percent improvement.  He reported waking only one time per night and being able to suppress his urges if he wakes on other times.  He reported leakage was not as severe as it was initially although lifting continues to be the worse activity.  He further reported a decreased number of pad usage, voiding every two to three hours and able to delay the need to urinate by approximately 30 minutes.  The last available treatment record from the Veteran's private physician is from May 2006.  At this visit, the Veteran reported still having significant incontinence wearing four to five pads a day although having less nocturia and frequency.  

VA Urology consultation note from August 2006 demonstrates that the Veteran reported persistent incontinence requiring four to five pads per day.  A July 2008 follow up note from the Urology Clinic reflects the Veteran's continued report of incontinence requiring four to five pads a day.

At a VA examination in July 2006, the Veteran reported daytime frequency of less than 2 hours with mild urgency and nocturia three times per night.  He also reported constant incontinence, worse with stress activities but with leakage all the time, requiring the use of five pads per day.  The Veteran underwent a second VA examination in June 2011 at which he reported urinary urgency, dribbling, frequency (daytime voiding interval of less than one hour) and nocturia (five plus times a night).  He further reported continual urinary leakage requiring the wearing of absorbent materials that must be changed more than four times per day.

The Board notes that none of the available medical evidence indicates that the Veteran has any renal dysfunction as a result of his prostate cancer.  Furthermore, the Veteran has not so contended.

Thus, the preponderance of the evidence is against finding that a disability rating higher than 60 percent is warranted for the Veteran's prostate cancer, status post radical prostatectomy, as that is the highest rating provided by the VA rating schedule for voiding dysfunction.  In order to be entitled to a higher disability rating, the evidence would have to show that the Veteran has any renal dysfunction, which as previously mentioned, it does not-nor does the Veteran contend that he has renal dysfunction.  Instead, the Veteran relies upon the fact that he was found to have stricture at the ureterovesicular junction that causes him pain in his abdomen and right testicle.   However, as previously discussed, the Veteran has been awarded service-connected for this condition separate from his prostate cancer, status post radical prostatectomy, and, therefore, the Board cannot consider those symptoms as it would result in pyramiding of the Veteran's symptoms.  Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 60 percent is warranted under the VA rating schedule.

The Board must also consider, however, whether the Veteran's claim should be referred for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  The Board notes that the Veteran's representative argues in its brief that the Veteran's disability represents an unusual disability picture such that an extraschedular disability rating is warranted in this case.  The Board disagrees.  

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate-in other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the Veteran's prostate cancer, status post radical prostatectomy, does not represent such an exceptional disability picture as to render the rating schedule inadequate to evaluate this disability.  Since April 2006, the medical shows that the Veteran has consistently reported requiring only four to five pads a day for his urinary leakage/incontinence, which the Board notes is just sufficient to meet the requirements for a 60 percent disability rating (use of four plus pads a day).  He does not, however, use an appliance.  Furthermore, although the Veteran has urinary frequency, it is clear from the evidence that his main problem is his urinary leakage/incontinence.  The Board acknowledges that there is no provision in the rating schedule for evaluating the urinary leaking/incontinence and urinary frequency separately.  The rating scheme is set up, however, so that the primary manifestation of a veteran's voiding dysfunction is the basis for the evaluation of the disability.  Furthermore, under the rating schedule, urinary leakage/incontinence and urinary frequency are not separate disabilities but are manifestations of the same disability, i.e., voiding dysfunction.  The rating schedule is designed to evaluate a veteran's voiding dysfunction on the basis of the most significant symptoms, which is clearly the Veteran's urinary leakage/incontinence.  

Consequently, the Board finds that the Veteran's disability picture does not show that he has an extraordinary or exceptional disability such that the rating schedule is inadequate to rate his disability.  The 60 percent disability rating clearly represents acknowledgment that the Veteran has a severe disability that impairs his industrial capacity.  The Board finds, therefore, that the preponderance of the evidence is against finding that referral is warranted for consideration of an extraschedular rating.

For the foregoing reasons, the Board finds that the reduction from 100 percent to 60 percent for the Veteran's prostate cancer was appropriate except as to the assignment of the effective date, which is changed to no sooner than June 30, 2007, and that the preponderance of the evidence is against finding that a disability rating higher than 60 percent is warranted for his voiding dysfunction therefrom.  Consequently, the Veteran's appeal is granted in so much as the effective date of the reduction is amended to be no sooner than June 30, 2007, but is otherwise denied.


ORDER

Entitlement to restoration of the 100 percent rating for service-connected prostate cancer, status post radical retropubic prostatectomy, is granted for the period from June 1, 2007, through June 30, 2007, subject to the criteria which govern the payment of monetary awards. 

A disability rating in excess of 60 percent for service-connected prostate cancer, status post radical retropubic prostatectomy, is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


